— ■ This is an appeal from an order of the Essex Special Term of the Supreme Court directing the members of the town board of the town of St. Armand ,to execute their consent to the petition for the annexation by the village of Saranac Lake of territory in the town of St. Armand. The village of Saranac Lake is the owner of a plot of land of six acres in the town of St. Armand, a mile and a half distant from the village line. It erected a disposal plant thereon and connected the same with the village sewers by a pipe line. The village is also the owner of a strip of land ten feet wide through which the conduit runs which extends from the village line to the six-acre plot. The village instituted this proceeding under section 348 of the Village Law and its petition complies with all the provisions of that section. -The Special Term directed the officials of the town to execute their consent to the annexation. The court held that all the territory sought to be annexed adjoined the village. This determination is correct. (Jarl Co. v. Village of Croton-on-Hudson, 148 Misc. 150; affd., 238 App. Div. 865; affd., 262 N. Y. 551; Jarl Co. v. Village of Croton-on-Hudson, 148 Misc. 153; affd., 238 App. Div. 865; affd., 262 N. Y. 551.) Order of the Special Term affirmed, with fifty dollars costs and disbursements. Present — Hill, P. J., Crapser, Heffeman, Schenck and Poster, JJ.